Citation Nr: 0914892	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include depression.  

2. Entitlement to service connection for liver disease to 
include hepatitis B.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 14, 1986, to June 25, 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In August 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge and a transcript of the 
hearing is in the record. 

In a decision in February 2007, the Board reopened the claims 
of service connection for a psychiatric disorder to include 
depression and for liver disease to include hepatitis B, but 
denied the reopened claims on the merits. 

The Veteran then appealed Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision in October 2008, the Court vacated the 
Board's decision and remanded the case to the Board for 
further proceedings consistent with the Court's decision.  


REMAND

The service treatment records show that the Veteran was 
treated on several occasions in May and in June 1986 for a 
variety of symptoms and the assessments were an upper 
respiratory infection, a viral syndrome, myalgias, and 
probably gastritis.  



Records of the Social Security Administration show that in 
August 1988 history included liver problems in 1986, when 
abnormal laboratory values were noted when the Veteran 
donated blood.  The diagnoses were alcohol pancreatitis and 
persistent hepatitis B. 

To ensure compliance with the Court's decision further 
evidentiary development is needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the 
source of the abnormal laboratory 
values, suggesting liver disease in 
1986, when he donated blood, or submit 
the records, or authorize VA to obtain 
the records on his behalf if the 
records are not VA records or in the 
custody of a Federal agency.  

2. Ask the Veteran to identify the 
records pertaining to a psychiatric 
disorder that pre-existed service, or 
submit the records, or authorize VA to 
obtain the records on his behalf if the 
records are not VA records or in the 
custody of a Federal agency. 

3. Ask the Veteran to submit the 
medical records from the University of 
California, San Diego, Medical Center 
before July 1988 or authorize VA to 
obtain the records on his behalf. 

4. Arrange to have the Veteran's file 
reviewed by a VA physician who is 
familiar diseases of the liver, 
including hepatitis B.  



The VA physician is asked to express an 
opinion on the following: 

a). If the additional evidence 
establishes an obvious 
pre-existing liver disease, 
including hepatitis B, is it at 
least as likely as not that 
flu-like symptoms, abdominal 
tenderness, aching sensation that 
worsened as he bent forward, 
fever, and difficulty breathing 
during service were consistent 
with a pre-existing liver disease, 
including hepatitis B, and, if so, 
whether the symptoms were evidence 
of aggravation, that is, an 
increase in disability, unless the 
increase was due to the natural 
progress of the condition. 

b). If there is not obvious 
evidence of a pre-existing liver 
disease, including hepatitis B, is 
it at least as likely as not that 
flu-like symptoms, abdominal 
tenderness, aching sensation that 
worsened as he bent forward, 
fever, and difficulty breathing 
during service were consistent 
with liver disease, having onset 
during service (the symptoms were 
first noted two weeks into 
service), in association with the 
medical principles pertaining to 
the incubation period for 
hepatitis B from the time of 
exposure to onset of symptoms. 

5. After the above development has been 
completed, adjudicate the claims of 
service connection for liver disease, 
including hepatitis B, and for a 
psychiatric disorder, including as 
secondary to hepatitis B.  

If any benefit sought remains denied, 
furnish the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

